Title: From Thomas Jefferson to Archibald Cary and Others, Introducing John Paradise, 29 May [1786]
From: Jefferson, Thomas
To: Cary, Archibald,et al.



Dear Sir
Paris May 29 [1786]

This will be delivered you by Mr. Paradise who married a daughter of the late Colo. Ludwell of Virginia and who now comes to that country to make preparations for establishing himself and family in it. As a stranger and man of character he would have all the benefits of your civilities and attentions; but as a man of letters, of the purest integrity, of perfect goodness, and republican simplicity, you will consider his acquaintance and friendship as valuable acquisitions. In confidence that by making you acquainted, I serve and gratify both, I commit him to your friendly regards with assurances of the esteem with which I have the honor to be Dear Sir your friend and servant,

Th: Jefferson

